







[***] Certain identified information has been excluded from this exhibit because
it is both not material and would be competively harmful if publicly disclosed.
Exhibit 10.5




Addendum No. 1 to
Amendment No. 1 to
Amended and Restated Reseller Agreement


Dell Inc., for itself and its Subsidiaries other than SecureWorks, Inc.,
(“Reseller”) and SecureWorks, Inc., for itself and its Subsidiaries (“Spyglass”)
hereby enter into this Addendum No. 1 (“Addendum”) as of the date of last
signature below (“Addendum Effective Date”) for the purpose of amending
Amendment No. 1, dated as of January 23, 2019 (“Amendment No. 1”) to the Amended
and Restated Reseller Agreement, dated as of October 28, 2015 (as amended to
date, the “Reseller Agreement”).


WHEREAS, Dell Marketing LP, a Texas limited partnership, on behalf of Reseller
and its direct and indirect subsidiaries (other than Spyglass) (collectively,
“Dell”), Spyglass, and CrowdStrike, Inc., a Delaware corporation (“CS”) are
parties to an agreement (including any amendments, addenda or riders, the
“Tri-Party Agreement”) pursuant to which Dell may sell certain products and
services of Spyglass and/or CS (the “Solutions”) to Clients; and


WHEREAS, the Parties entered into Amendment No. 1 to clarify the understandings
under the Reseller Agreement with respect to sales of Solutions under the
Tri-Party Agreement.


NOW, THEREFORE, in consideration of the promises and obligations contained
herein, the parties agree as follows:


RELATIONSHIP TO AMENDMENT NO. 1. This Addendum forms part of and is incorporated
into Amendment No. 1. Amendment No. 1 shall remain in effect and unchanged
except to the extent provided in this Addendum. In case of any conflict between
this Addendum and Amendment No. 1, the provisions of this Addendum shall control
with regard to the subject matter set forth herein.


1. INCORPORATED DEFINITIONS. Unless specifically stated otherwise in this
Addendum, all terms defined in the Reseller Agreement shall have the same
meaning when used in this Addendum.


2. CHANGES TO AMENDMENT NO. 1. The parties agree to add the following Exhibit as
Exhibit 2 to Amendment No. 1:


3. EXHIBIT 2: VENDOR FUNDED HEADCOUNT (“VFH”):


Spyglass and Reseller agree to the following terms which shall govern the
application of funding for VFH (“Funds”) under the Reseller Agreement. The terms
and conditions governing fiscal year (“FY”) 2020 are set forth in Exhibit 2-A.
For the purposes of this Addendum, Dell’s fiscal year 2020 is, Quarter 1 –
February 2019 through April 2019, Quarter 2 – May 2019 through July 2019,
Quarter 3 – August 2019 through October 2019 and Quarter 4 – November 2019
through January 2020. Future FY VFH exhibits, or intra-year amendments to a FY
VFH exhibit, if any, shall be added as new Exhibits, e.g., FY 2021 will be
Exhibit 2-B. Each future FY FVH exhibit, or intra-year amendments to a FY VFH
exhibit, shall supersede the immediately preceding FY FVH exhibit as of the
effective date of such future FY FVH exhibit, unless otherwise agreed in
writing.


Spyglass agrees to fund $[***] ([***] dollars) per annum to Reseller in FY 2020.
In FY 2020, Funds will be remitted in the amount of $[***] in Quarter 1, $[***]
in Quarter 2, $[***] in Quarter 3 and $[***] in Quarter 4 according to Section 7
of the Reseller Agreement (Payment Terms). The first installment of $[***] shall
commence in Q1FY 2020 which begins on February 2nd, 2019.




 


 

--------------------------------------------------------------------------------





These funds will be entirely applied to VFH and associated travel and expenses.
In exchange, approximately 60% of Dell Security Sales Rep’s variable
compensation will be weighted toward Spyglass and CrowdStrike Solutions and
Services sold pursuant to the Tri-Party Agreement, the intent being to
incentivize the sale of these Solutions and Services. For the avoidance of
doubt, the obligations set forth in this Addendum shall apply only to sales by
Reseller's Security Sales team and shall not apply to any other sales by
Reseller.
 
The VFH terms for FYs subsequent to FY 2020, including the amount of Funds in
relation thereto, shall be agreed by the parties in writing.
















































































 
         




 

--------------------------------------------------------------------------------





EXHIBIT 2-A:


FY20 Reseller-Spyglass VFH Terms and Conditions:
A. This VFH Program (“Program”) is an agreement related to the sale of Services
and Solutions in the Tri-Party Agreement.
B. Reseller and Spyglass shall meet quarterly to assess performance. If both
parties desire, they may make changes to the Program if mutual agreement is
signed in writing by both parties.
C. The intent of the quarterly performance assessments is to review and track
sales performance pursuant to the Tri-Party Agreement. To support these
assessments, at least as frequently as once per quarter, Reseller will provide
compensation plans (which shall include sales and product modifiers). Spyglass
may request related backup documentation relative to Dell’s current or past
immediate quarter’s marketing activities. Such a request must be made within 90
days after the conclusion of a fiscal quarter. Such documentation includes
compensation plans, sales, product modifiers, and travel expense invoices.
D. The Program cannot be changed without mutual agreement from both parties.
E. Fiscal Year Details
 
Fiscal Quarter:
Beginning in FY20 Q1
Segment:
Reseller-Spyglass-CS
Program Name:
Spyglass Dedicated Sales
Program
Shared Security Comp Plans:
Description/Objective


pic1d.gif [pic1d.gif]
 
Spyglass Dedicated Sales Comp Plans:
 
pic2d.gif [pic2d.gif]
 
As used in the table above, “# of Reps” means the total number of Security Sales
representatives and “# of Managers” means the total number of Security Sales
managers.
Program Owner:
Kami Wickham
 
 





        
 

--------------------------------------------------------------------------------







Dell Inc.
SecureWorks, Inc.
By: /s/ Max Zieky
By: /s/ R. Wayne Jackson 
Name: Max Zieky
Name: R. Wayne Jackson 
Title: VP
Title: CFO
Date: May 8, 2019
Date: May 3, 2019

















 
         




 